DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (USPA 2013/0122180) in view of Rettenmaier (USPA 2011/0143012) and Mikhailyuk et al., the two latter references previously made of record. 
Regarding amended Claims 1, 4, 8-12, 21, 22, Brooks teaches a consumable comprising an algae species and more particularly, a microalgae species, where the consumable is a food ingredient, and where algae cells of the microalgae species are coated, emulsified or encapsulated with a lipid, as Brooks teaches a food ingredient composition comprising microalgal biomass having a triglyceride oil content of at least 16% by weight in the form of whole cell flakes or whole cell powder, where the microalgae is  a species of microalgae such as Chlorella but is not limited to Chlorella (Paragraphs 29-34), where the triglyceride oil comprises an 18:1 lipid or is a combination of different carbon chain lengths, including 14:0, 18:0, 18:1, 18:2 and 18:3 and less than 2% oil of a chain length 20 or longer (Paragraph 30). Therefore, the oil within the whole cell flakes or whole cell powder is seen to meet the limitation of a microalgae consisting essentially of intact algal cells coated, emulsified or encapsulated with a lipid, and where the lipid/oil is a lipid comprising a C8-C22 fatty acid as set forth above by Brooks. Therefore, Brooks is seen to teach a food ingredient as claimed, where the food ingredient consists essentially of dried and powdered whole microalgal cells having less than about 5% moisture content (Paragraph 16). The “consisting essentially of” limitation is seen to be met by the microalgal biomass having a triglyceride oil content of at least 16% by weight in the form of whole cell flakes or whole cell powder, as taught by Brooks, as Applicant’s claimed food ingredient also requires oil to be encapsulating, emulsifying or coating the algal cells. Brooks teaches using the above disclosed food ingredient in a variety of food products (Paragraphs 33, 34, for example), as recited in amended Claims 1, 8 and 9. It is submitted that Applicant’s very broad limitation of intact algal cells coated, emulsified or encapsulated with a lipid is seen to be met by the teaching of Brooks of a food ingredient comprising 16% triglyceride oil in the form of whole cell flakes or whole cell powder by virtue of the mixture of the oil and whole cells in the food ingredient.
Brooks does not specifically teach where the consumable/food ingredient comprise cells from the claimed algae species.
Rettenmaier teaches a consumable comprising a species of algae from the genus Klebsormidium where the consumable is a food ingredient or a food for human consumption, as Rettenmaier teaches an algae suspension admixed with a filtration media which can be used as a food supplement or ingredient, where the filtration media includes grains, plant materials, biomass, fermentation byproducts, flour etc., and teaches where the algae suspension can come from microalgae from a variety of genera including Klebsormidium or Chlorella or others (Paragraphs 8, 9, 25, 26), and therefore teaches algae from one of the known species from the genera Klebsormidium. Rettenmaier teaches harvesting algae using a filtration media and where the thus harvested algae can then be used as a food supplement, which may or may not contain the filtration media (Paragraphs 6, 24). Rettenmaier teaches that algae biomass shows great promise as a food supplement and teaches a low cost method of harvesting the algae thereby making it available as a food source (Paragraph 5). Rettenmaier also teaches the admixture can then be dried to a moisture content of less than about 5% by weight moisture (Paragraph 9), therefore reading on the dried and powdered Klebsormidium algal biomass, as claimed. Therefore, Rettenmaier teaches that the harvesting method can be used on a variety of microalgae, including Klebsormidium and Chlorella, where the two discussed microalgae genera are seen to be functional equivalents based on the teachings of Rettenmaier. 
Brooks in view of Rettenmaier does not specifically teach one of the two claimed species of Klebsormidium.
Mikhailyuk teaches Klebsormidium species and specifically teaches of Klebsormidium flaccidum as one of the main morphotypes (Page 750, Column 1, Paragraph 1). Regarding Claim 4 in particular, where the species of algae is obtained by processing the biological material of the claimed deposit, since Applicant discloses that the claimed deposit comprises Klebsormidium flaccidum and Mikhailyuk teaches such a species and morphotype, the claim is seen to be met by the teaching in Mikhailyuk. It is also noted that absent a recitation of what the “processing is”, the teaching of the algae is deemed to meet the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the consumable/food ingredient taught by Brooks to have been made with an alternate microalgal species such as a species of Klebsormidium in view of the teachings of Rettenmaier, and to have comprised one of the particular species claimed, such as Klebsormidium flaccidum in particular, as it is known as a main species of the genus Klebsormidium and therefore one of ordinary skill in the art would have expected a reasonable degree of success in accessing and using it as the algal biomass for the disclosed consumable/food ingredient. Since Brooks does not limit its consumable/food ingredient to only a particular type of microalgae, and teaches Chlorella can be used as the algal cell source, and Rettenmaier teaches harvesting methods that can be used for both Chlorella and Klebsormidium microalgal cells, one of ordinary skill in the art would have expected a reasonable degree of success in taking the consumable of Brooks and drying and powdering intact or whole algal cells from Chlorella or Klebsormidium in order to provide nutritional food ingredients for consumable products.
Regarding amended Claims 6, 7, 10-12, it is noted that these claims only further specify or limit the alternative consumable compositions recited in Claim 1, but do not positively recite or require that the consumable is one of the components recited in Claims 6, 7, 10-12. Therefore, Brooks in view of Rettenmaier and Mikhailyuk are seen to teach and render obvious Claims 1, 8 and 9, in particular, the limitation of the food ingredient as claimed, and therefore are seen to meet the limitations of the balance of the claims as well for the above mentioned reasons. 

Response to Arguments
The Examiner has amended the prior art rejection in light of Applicant’s amendments to the claims and in light of further consideration of the prior art by the Examiner. Therefore, Applicant’s arguments with respect to the pending and claims have been considered but are moot because the new ground of rejection does not rely on the teachings of the prior art addressed in the argument. The Examiner notes that the secondary references of Rettenmaier and Mikhailyuk were cited to show functional equivalence of the microalgal species for use in food ingredients and consumable compositions. Applicant's argument is not convincing as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The primary reference of Brooks teaches the essential features of the claims, namely, intact microalgal cells coated, encapsulated or emulsified with a lipid, such as those claimed. The particular microalgal species used would not appear to constitute a patentable distinction, absent teachings of unexpected results or benefits associated with the use of the claimed algal species. In addition, Applicant discloses certain benefits or functionality of using the claimed lipid encapsulated algal cells. However, it is noted that, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 IV. Therefore, the office action is made final and deemed proper at this time.

Pertinent Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPA 2016/0015071 to Delebarre et al. teaches microalgal flour based vegetable fat (Paragraph 15), where the microalgal flour comprises the microalgae Chlorella genus (Paragraph 25) and comprises lipids (Paragraph 75), and where microalgal flour is described as a composition comprising a plurality of particles of microalgal biomass, where the microalgal biomass is derived from microalgal cells, which may be whole or broke (Paragraph 73).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	6/13/2022